Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	The present application is a reissue of U.S. Patent No. 10,126,671 (hereinafter, the ‘671 patent) which issued from Application Serial No. 15/377,680 (hereinafter the ‘680 application).  The ‘680 application is also a continuation of application No. 12/759,069, filed on Apr. 13, 2010, now Pat. No. 9,581,926.
 
Claim Objections
Claims 8-46 are objected to because of the following informalities:  
The amendment filed on 10/27/2020 is not in compliance with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications. See MPEP 1453.
As stated in MPEP 1453, all amendment changes must be made relative to the patent to be reissued.  For amendments to the claims, the deleted matter must be enclosed in brackets and the added matter must be underlined.  
New claims 8-46 are not underlined, which is improper.  As stated above, all amendment changes must be made relative to the ‘671 patent.  For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 251, Improper Recapture
1.	Claims 1-46 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claim 1 by omitting the following limitations: (1)“the low molecular weight amorphous polyester resin having a number average molecular weight (Mn) of from about 2000 to about 8000” (hereinafter “the limitation (1)”) from independent claims 1, 21 and 33 and 
(2) “the toner possesses a toner charge per mass ratio (Q/m) of from about -3 µC/gram to about -90 µC/gram” (hereinafter “the limitation (2)”) from independent claims 1 and 21. 
	It is noted that the above omitted limitations (1) and (2) relate to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
	During the prosecution of the ‘680 application, Applicant added the above limitation (1) to original claim 1 in order to overcome art rejections set forth in a final Office action mailed on 11/30/2017 (see Remarks and claim amendment filed on 1/11/2018 in the ‘680 application).  In the Remarks filed on 1/11/2018, Applicant also argued that the cited prior art did not disclose the limitation (1).  Specifically, Applicant stated the following (pages 7-8 of the Remarks filed on 1/11/2018 in the ‘680 application):
	Applicant has amended claim 1 to recite wherein low molecular 	weight amorphous polyester resin having a number average molecular 	weight (Mn) of from about 2,000 to about 8,000……lshiyama does not 	teach or suggest this limitation. Therefore, lshiyama does not teach or 	suggest each element of the claims as amended.
	
	******  
	Sacripante does not teach or suggest the limitation wherein low 	molecular weight amorphous polyester resin having a number average 	molecular weight of from about 2,000 to about 8,000.  Qiu does not 	cure Sacripante's deficiency. Therefore, Sacripante and Qiu alone, or 	in combination, do	not teach or suggest each element of the claims as 	amended.

	******
	Ou cannot anticipate claims 1, 3-5 and 8-10, because Ou does not 	teach 	the limitation wherein low molecular weight amorphous polyester 	resin having a number average molecular weight of from about 2,000 	to about 8,000. 
	
	Applicant also added the above limitation (2) to original claim 1 in order to overcome the art rejections set forth in the final Office action mailed on 11/30/2017 (see Remarks and claim amendment in an after final response filed on 2/23/2018 in the ‘680 application).  In the Remarks filed on 2/23/2018, Applicant argued that the cited prior art did not disclose the limitation (2).  Specifically, Applicant stated the following (pages 7-8 of the Remarks filed on 2/23/2018 in the ‘680 application, emphasis added in original):
		The Examiner acknowledges that lshiyama does not disclose 	that the toner has a toner charge per mass ratio (Q/m) of from "about -	3 µC/gram to about -90 µC/gram" recited in claim 10. The Examiner 	argues that "lshiyama toner particles 3 meet the remaining 	compositional, structural, and physical limitations of the toner particles 	recited in claims 1, 6, and 8, and are also made by a process that 	meets the process steps recited in product-by-process claim 1." Final 	Office Action p.12-13. Applicant wishes to point out that claim 1 does 	not recite process steps as alleged by the Examiner.  Applicant also 	respectfully submits that lshiyama discloses:	
		A charge amount of the toner for developing electrostatic 			latent image according to the invention is preferably in the 		range of 20 to 40 µC/g by absolute value and more 				preferably in the range of 15 to 35 µC/g. When the charge 		amount is less than 20 µC/g, the background 				contamination (fogging) is likely to occur. (Emphasis 			added [in original]).
	lshiyama, Col. 18, In. 39-44.
		
		Accordingly, lshiyama teaches away from the claimed invention. 	

	It is also noted that applicant has retained a portion of the surrendered subject matter recited in limitation (1) and includes a limitation “the first and second amorphous polyester resins each having a number average molecular weight (Mn) of from about 1,000 to about 10,000” in claims 1, 21 and 33 of the present reissue application.  In order words, the surrendered subject matter has not been entirely eliminated from the reissue claims.  However, the retained portion does not materially narrow the original claims to avoid recapture since the retained portion of the limitation is "well known in the prior art," as evidenced by the teachings cited in Ou et al. (US 2010/0310983) as discussed in the claim rejection below.  As stated in MPEP 1412.02(II)(C), if the retained portion of the modified limitations is well known in the prior art, then impermissible recapture exists. 
	Accordingly, claims 1-46 of the instant application present a broadening aspect in the reissue which was not present in the application for the underlying ‘671 patent.  As stated above, the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.	Claims 1-15, 18-26, 29-41 and 44-46 above are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ou et al. (US 2010/0310983).
Regarding claims 1-2, 9-13, 21-22, 32-35 and 37, Ou discloses a toner comprising emulsion aggregation toner particles having a core and a shell.  Ou describes that the emulsion aggregation toner particles are obtained by (page 10, Example 1):
(1) mixing a linear amorphous polyester A emulsion, a linear amorphous resin B emulsion, a crystalline polyester resin emulsion, a cyan pigment dispersion, a paraffin wax dispersion, aluminum sulfate as the flocculent, and dipropylene glycol; 
(2) aggregating the mixture of step (1) to form aggregates having a particle size of about 5 µm;
(3) adding an additional amount of the emulsions of linear amorphous polyesters A and B to the aggregates formed in step (2) to form a shell layer on the aggregates ([0061]); and
(4) coalescing by heating the resultant coated aggregates of step (3) to form toner particles ([0066]-[0067]).
Ou also discloses that each of the linear amorphous polyester resins A and B is a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I) (page 10, Example 1): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

In the above formula (I), m is from about 5 to about 1000, more specifically, m for the linear amorphous polyester resin A is about 50, and m for the linear amorphous polyester resin B is about 140.  Ou also describes that “[e]xamples of such resins and processes for their production include those disclosed in U.S. Pat. No. 6,063,827 [hereinafter “Sacripante”], the disclosure of which is hereby incorporated by reference in its entirety” ([0088]).  Accordingly, the following teachings of Sacripante will be treated as a part of the description of Ou.  Sacripante describes a process of forming the poly(propoxylated bisphenol A co-fumarate resin, wherein the resin has a weight average molecular weight of 13,400 or 15,000 and a number average molecular weight of 3,700 or 4,000 (see, e.g., col. 29, Example III, col. 32, Example V in Sacripante).   
Accordingly, Ou discloses that the toner particles comprise the emulsion aggregation toner particles having a core and a shell and a combination of the first amorphous polyester resin A and the second amorphous polyester resin B.  Each of the resin A and resin B may have a number average molecular weight (Mn) of 3,700 or 4,000, which is within the range of from about 1,000 to about 10,000 as recited in claim 1.  
Ou also discloses that the amorphous polyester resins have the following properties:
a melt viscosity of from about 10 to about 1,000,000 Pa*S at about 130°C ([0028]),
a glass transition temperatures (Tg) of from about 40°C to about 100°C or 50°C to about 70°C ([0022]), 
a toner charge per mass ratio (Q/M) of from about -3 μC/g to about -60 μC/g ([0076]). 
Ou further discloses that the toner particles additionally comprise a crystalline polyester resin and a colorant.  The crystalline polyester resin has a melting temperature of from about 50°C to about 90°C ([0016]).  The colorant is present in an amount of 0.1 to about 35% ([0038]).  The toner particles have a volume average particle diameter of about 3 to about 25 µm or about 5 to about 12 µm  ([0072] and Example 1).  Example 1 of Ou shows that a cyan pigment (as a colorant) is present at about 3.79kg or 14.82% by weight, which is within the range of "about 7% to about 40% by weight of the toner" recited in claims 1, 21 and 33.  
Example 1 also shows that each of the resins A and B is present in an amount of about 8.221kg or 32.14%, which is within the amount of "about 30% to about 45% by weight of the toner particles" recited in claims 1, 21 and 33.  The data obtained from Example 1 is listed/calculated in the Table below.

Amount (kg)
% by wt.*
Amorphous Polyester Resin A 
8.221
32.14
Amorphous Polyester Resin A 
8.221
32.14
Crystalline Polyester Resin
2.4
9.38
Colorant/Pigment
3.79
14.82
Wax
2.95
11.53
Total
25.582
100

*wt.% was calculated based on the amount of each component/total weight.
Regarding claims 3-5, 24, 36 and 38, Ou discloses that the crystalline polyester resin is present in an amount of about 2.4kg or 9.38% and the colorant is a cyan pigment present at about 3.79kg or 14.82% (see the Table above). The crystalline polyester resin is represented by the following formula (II) (Example 1).

    PNG
    media_image2.png
    140
    352
    media_image2.png
    Greyscale

Regarding claim 6, Ou discloses that the emulsion aggregation toner particles have a number average geometric size distribution GSDn of 1.28 and a volume average geometric size distribution GSDv of 1.20 (Example 1 and Table 1), which are within the volume average geometric deviation GSDn/GSDv range of "about 1.05 to about 1.55" recited in claim 6.  
Regarding claim 7, Ou does not specify that the toner particles have a Tg of "about 40°C to about 65°C" as claimed.  However, since Ou teaches toner particles comprising the same composition as claimed including a combination of the same amorphous polyester resins, which possess glass transition temperatures (Tg) of from about 40°C to about 100°C or from about 50°C to about 70°C ([0022]), it is reasonable to conclude that the toner particles would also inherently have a Tg within the range recited in claim 7.  See MPEP 2112 (V).
 Regarding claims 8, 23 and 39, Ou discloses that various known suitable colorants, such as dyes, pigments, mixtures of dyes, mixtures of pigments, mixtures of dyes and pigments, and the like, maybe included in the toner ([0038]).
Regarding claims 14-15, 25-26 and 40-41, as stated above, Sacripante, which is incorporated by reference into Ou, describes a process of forming the poly(propoxylated bisphenol A co-fumarate resin, wherein the resin has a weight average molecular weight of 13,400, a number average molecular weight of 3,700 (see, e.g., col. 29, Example III, col. 32, Example V).  Thus, the molecular weight distribution (Mw/Mn) is calculated as 3.6 (13,400/3,700=3.6).
Regarding claims 18-19, 29-30 and 44-45, Sacripante, as part of the disclosure incorporated into Ou, describes the acid number of the resin is 12.3 milligrams of KOH per gram of sample (see, e.g., col. 29, Example III).  
Regarding claims 20, 31 and 46, Ou discloses that the toner particles further comprise a wax at about 2.95kg or 11.53% by weight (see the Table above), which is within the range of about 5% to about 20% by weight of the toner particles as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
3.	Claims 16-17, 27-28 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ou as applied to claims 1-15, 18-26, 29-41 and 44-46 above, and further in view of Iftime et al. (US 2011/0143274).
Ou is relied upon for the reasons stated above in Rejection No. 2.  
Ou discloses a combination of two amorphous polyester resins can be used for forming the toner particles (Example 1).  Ou also discloses that each of the linear amorphous polyester resins A and B is a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I) (Example 1): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

In the above formula (I), m is from about 5 to about 1000, more specifically, m for the linear amorphous polyester resin A is about 50, and m for the linear amorphous polyester resin B is about 140.  
However, Ou does not specify that the second amorphous polyester resin has a higher weight average molecular weight as recited in claims 16-17, 27-28 and 42-43.   
Iftime teaches a similar toner composition comprising emulsion aggregation toner particles having a core and a shell ([0058]).  The emulsion aggregation toner particles comprise a combination of a first amorphous polyester resin and a second amorphous polyester resin, a crystalline polyester resin and a colorant (page 11, claim 1, [0032]).  
Iftime also teaches that the amorphous polyester resin can be a poly(propoxylated bisphenol A co-fumarate) resin represented by the following formula (I), wherein m is from about 5 to about 1000 ([0025]): 

    PNG
    media_image1.png
    366
    1316
    media_image1.png
    Greyscale

Iftime further teaches that, “[w]here 2 amorphous polyester resins are utilized, one of the amorphous polyester resins may be of high molecular weight, with the second amorphous polyester resin being of low molecular weight.” The low molecular weight amorphous polyester resin has a weight average molecular weight (Mw) of 50,000 or less, for example, from about 2,000 to about 50,000.  The high molecular weight amorphous polyester resin has a weight average molecular weight (Mw) of greater than 55,000, for example, from about 55,000 to about 150,000 ([0032]-[0033]). The high molecular weight amorphous polyester resin can possess various melting points, which is suitable for low melt toners ([0032] and [0065]).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use a high molecular weight amorphous polyester resin as one of the amorphous polyester resins present in the toner composition of Ou in order to provide the toner with relatively low melting point characteristics, which allows for more energy efficiency and faster printing (Iftime, [0002]). 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,126,671 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991